                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:19-CV-280-RGJ

 JERRI “CHERI” BARTLETT                                                                       Plaintiff

 v.

 PFIZER, INC.                                                                              Defendant

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

       Defendant Pfizer, Inc. (“Pfizer”) moves to Dismiss (the “Motion”) [DE 5]. Briefing is

complete. [DE 6; DE 8]. The matter is ripe. For the reasons below, the Court GRANTS

Defendant’s Motion [DE 5].

                                      I.      BACKGROUND

       In February 2018, Jerri “Cheri” Bartlett (“Plaintiff”) was prescribed and began using

Prempro®, “an FDA-approved prescription conjugated estrogen and medoxyprogesterone

medication.” [DE 1-2 at 12; DE 5-1 at 20].

       In March 2018, Plaintiff “began to feel ill” and “subsequently noticed a feeling of her hair

‘being on fire’ and her hair, ‘began falling out.’” [DE 1-2 at 12]. Plaintiff claims that, after seeking

medical attention, she was diagnosed with an “auto immune disorder or disorder referred to as

Pamphiqus vulgaris, (‘PV’).” Id.

       In March 2019, Plaintiff filed a pro se complaint (“Complaint”), under the “Product

Liability Act of Kentucky . . . and other relevant and material statutes and law,” against Defendant

in Jefferson Circuit Court. Id. Plaintiff alleges that “as direct and proximate cause of the use of

Prempro, [she] developed the auto immune disease PV, which will cause the potential lifetime use

of ‘steroids’ and other medication and has resulted in physical and mental anguish, economic loss,

                                                   1
all of which is past, present & future.” Id. Plaintiff further alleges that Defendant’s “negligent

tortuous conduct” in failing to “monitor and understand . . . the human physiological impact of the

‘use’ of Prempro” created “the clear and substantial risk of harm to [her] which manifest in the

serious harm referred herein.” Id. Plaintiff seeks $140,000,000 in damages. Id.

       After removing Plaintiff’s case to this Court, Pfizer filed this Motion. [DE 1; DE 5]

                                           II.     STANDARD

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To state a claim, a complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

courts must presume all factual allegations in the complaint to be true and make all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims



                                                  2
made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

       “The pleadings of pro se petitioners are held to less stringent standards than those prepared

by attorneys, and are liberally construed when determining whether they fail to state a claim upon

which relief can be granted.” Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004).

                                       III.    DISCUSSION

       Defendant argues that Plaintiff’s claim must be dismissed because “[t]o the extent that the

KPLA claim is based on negligence theory, Plaintiff has not sufficiently pled a single element of

this claim.” [DE 5-1 at 22]. Plaintiff disagrees and requests that the “Court consider the well-

established analysis articulated in a variety of ways in judicial writings or cases which distain (sic)

dismissal of cases brought before the Bar of Justice without a fair exploration of both ‘fact and

law.’” [DE 6 at 30].

       “In Kentucky, product liability actions are governed by the Kentucky Product Liability Act

(‘KPLA’).” Prather v. Abbott Labs., 960 F. Supp. 2d 700, 705 (W.D. Ky. 2013). Under the KPLA,

a plaintiff may bring a claim for strict liability, negligence, or breach of warranty. Id. (citing

Williams v. Fulmer, 695 S.W.2d 411, 413 (Ky.1985)). To prove a negligence claim, Plaintiff must

establish: 1) a legally-cognizable duty; 2) a breach of that duty; 3) causation linking the breach to

an injury; and (4) damages. Patton v. Bickford, 529 S.W.3d 717, 729 (Ky. 2016). “Causation

consists of two distinct components: ‘but-for’ causation, also referred to as causation in fact, and

proximate causation.” Id. But-for causation “requires the existence of a direct, distinct, and

identifiable nexus between the defendant’s breach of duty . . . and the plaintiff’s damages such that

the event would not have occurred ‘but for’ the defendant’s negligent or wrongful conduct in



                                                  3
breach of a duty.” Id. “Because causation is a threshold requirement for products liability cases

in Kentucky, the plaintiffs bear the burden of pleading facts that make it plausible that the

manufacturing defendants caused the harm.” Red Hed Oil, Inc. v. H.T. Hackney Co., 292 F. Supp.

3d 764, 774 (E.D. Ky. 2017).

        Here, the Court finds that, even under the less stringent standard applied to pro se litigants,

Plaintiff has failed to plead all “material elements” of a claim under the KPLA.1 In re DeLorean

Motor Co., 991 F.2d 1236, 1240 (6th Cir.1993) (quoting Car Carriers, Inc. v. Ford Motor Co.,

745 F.2d 1101, 1106 (7th Cir. 1984) (“A . . . complaint must contain either direct or inferential

allegations respecting all the material elements to sustain a recovery under some viable legal

theory”) (internal citations and quotation marks omitted).

        Plaintiff appears to allege negligence. [DE 1-2 at 12 (“Pfizer’s failure to monitor and

understand and monitor and/or otherwise determine the humane physiological impact of the ‘use’

of Prempro . . . constitutes negligent tortuous conduct”)]. But Plaintiff’s Complaint neither alleges

that Defendant owed her a duty nor breached one. Plaintiff has therefore failed to plead those

required elements of a negligence claim. See Estate of DeMoss by & through DeMoss v. Eli Lilly

& Co., 234 F. Supp. 3d 873, 881 (W.D. Ky. 2017) (dismissing negligence manufacture claim

stating that “[w]ith respect to the negligent manufacture claim, the Court finds that Plaintiffs have

not included any factual allegations as to how Defendant breached the duty of care as to

manufacturing of Effient or how Effient deviated from the Defendant's intended design”).



1
  The Court finds that Plaintiff has also failed to plead a cause of action under “other relevant and material
statutes and law relating contract and tortuous behavior arising out of and in the course of commerce and/or
personal conduct in the Commonwealth of Kentucky.” [DE 1-2 at 12]. Based on this generic language,
the Court cannot determine whether Plaintiff is entitled to relief under these unspecified theories of liability.
See Southfield, 570 F. App’x at 487 (6th Cir. 2014) (“A complaint will be dismissed . . . if no law supports
the claims made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents
an insurmountable bar to relief”). Thus, the Court must dismiss them.

                                                       4
       Plaintiff has also failed to plead causation because, without a breach of duty, there can be

no “nexus” between Defendant’s “negligent” conduct and Plaintiff’s damages.             Patton, 529

S.W.3d at 729 (Ky. 2016) (But-for causation “requires the existence of a direct, distinct, and

identifiable nexus between the defendant’s breach of duty . . . and the plaintiff’s damages such

that the event would not have occurred ‘but for’ the defendant’s negligent or wrongful conduct in

breach of a duty”). Plaintiff’s failure to plead duty therefore logically precludes her from pleading

causation.

       Even assuming otherwise, Plaintiff has not explained how Prempro caused her to develop

PV. See Red Hed Oil, 292 F. Supp. 3d at 774 (dismissing suit because “[p]laintiffs simply recite

legal conclusions that the products ‘caused’ the fire. Inserting Defendants’ names into formulaic

cause of action language does not satisfy federal pleading standards”). And Plaintiff “bear[s] the

burden of pleading facts that make it plausible that the manufacturing defendants caused the harm.”

Id. Plaintiff’s claim that Prempro caused her to develop PV is not plausible because, based on the

“factual content” in the Complaint, the Court cannot draw the “reasonable inference that the

defendant is liable for the misconduct.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

Plaintiff has provided no evidence, other than her belief and assumption, that Prempro is a cause

of PV, yet alone the “direct and proximate” cause of it.          See In re Darvocet, Darvon &

Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 931 (6th Cir. 2014) (“The mere fact that someone

believes something to be true does not create a plausible inference that it is true”). Plaintiff has

not carried her burden of “pleading facts that make it plausible that” Defendant harmed her. Red

Hed Oil, 292 F. Supp. 3d at 774. Thus, the Court must dismiss her KPLA claim.




                                                 5
                                  IV.    CONCLUSION

      Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court HEREBY ORDERS AS FOLLOWS:

      (1) Defendant’s Motion to Dismiss the Complaint [DE 5] is GRANTED.




                                                             February 24, 2020




                                             6
